 


110 HRES 1022 EH: Reducing maternal mortality both at home and abroad.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1022 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Reducing maternal mortality both at home and abroad. 
 
 
Whereas an estimated 536,000 women die during pregnancy and childbirth every year which is equivalent to one death every minute;  
Whereas an estimated 15 percent of pregnancies and childbirths involve unpredictable and often life-threatening complications that require emergency care; 
Whereas girls under 15 are estimated to be 5 times more likely to die during childbirth than women in their 20s;  
Whereas nearly all these deaths are preventable;  
Whereas survival rates greatly depend upon the distance and time a woman must travel to get skilled emergency medical care;  
Whereas care by skilled birth attendants, nurses, midwives, or doctors during pregnancy and childbirth, including emergency services, and care for mothers and newborns is essential;  
Whereas the poorer the household, the greater the risk of maternal death, and 99 percent of maternal deaths occur in developing countries;  
Whereas newborns whose mothers die of any cause are 3 to 10 times more likely to die within 2 years than those whose mothers survive;  
Whereas more than 1,000,000 children are left motherless and vulnerable every year;  
Whereas young girls are often pulled from school and required to fill their lost mother’s roles;  
Whereas a mother’s death lowers family income and productivity which affects the entire community;  
Whereas in countries with similar levels of economic development, maternal mortality is highest where women’s status is lowest;  
Whereas the United States ranks 41st among 171 countries in the latest UN list ranking maternal mortality;  
Whereas the overall United States maternal mortality ratio is now 11 deaths per 100,000 live births, one of the highest rates among industrialized nations;  
Whereas United States maternal deaths have remained roughly stable since 1982 and have not declined significantly since then;  
Whereas the Centers for Disease Control estimates that the true level of United States maternal deaths may be 1.3 to 3 times higher than the reported rate; and  
Whereas ethnic and racial disparities in maternal mortality rates persist and in the United States maternal mortality among black women is almost four times the rate among non-Hispanic white women: Now, therefore, be it  
 
That the House of Representatives— 
(1)affirms its commitment to promoting maternal health and child survival both at home and abroad through greater international investment and participation; and 
(2)recognizes maternal health and child survival as fundamental to the well-being of families and societies, and to global development and prosperity.  
 
Lorraine C. Miller,Clerk.
